Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
The applicant argues claim amendments that are addressed in the rejection below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (WO 2015177252 A1) in view of Yang (US 20070084476 A1).   and Klipfel et al. (US 2017/0258126, priority to 9/30/2014).  
Regarding claims 1, Mironov teaches process to produce a crimped tobacco sheet comprising tobacco material, fibers, binder, aerosol-former and the susceptor in the form of the plurality of particles (abstract). The process comprises casting and a step of preparing the tobacco where the fibers are prepared separately and preferably such as to be used for the slurry in the form of a solution (page 4 lines 23-26). The solution and the prepared tobacco are then mixed, preferably together with the susceptor particles. To form the cast leaf, the slurry is transferred to a sheet forming apparatus (page 6 lines 20-25). This may for example be a surface, for example of a continuous belt where the slurry may continuously be spread onto. The slurry is distributed on the surface to form a sheet (page 6 lines 20-29). The sheet is then dried, preferably by heat and cooled after drying (page 6 lines 20-29). By this, the susceptor particles are not homogeneously distributed inside the sheet material but may still be 
Yang teaches process of making a reconstituted tobacco material, comprising: forming a tobacco slurry; and forming the tobacco slurry comprising a binder and tobacco into a desired form of reconstituted tobacco material (claim 1). The slurry is casted via a cast apparatus on a movable support and formed in to a sheet (claim 2). This makes Yang analogous art. Yang teaches the slurry is stored and supplied from a tank casted on to a movable support ([0027]). Yang teaches the predictable result of forming a hydrated slurry for easy casting ([0027]). The examiner is combining the tank from Yang in to Mironov.
It would have been obvious to one skilled in the art at the time of the invention to combine the tank from Yang in to Mironov, because Yang teaches a material in a system in a similar way and this is a simple combination of one known prior art element for another in order to achieve predictable results.
Mironov does not disclose that the process is “inline” or as defined in the specification as, “the steps of the method of the invention are performed one after the other or contemporarily in a continuous manner.”  Mironov discloses that the sheet is wound on bobbins and that, “The bobbin may then be transferred to a sheet processing installation, such as for example a crimping and rod forming unit or may be put to a bobbin storage for future use.” (page 7, 7-10).  
It would have been obvious to one of ordinary skill in the art at the time of filing/invention to make the process of Mironov from a batch process (i.e. making bobbins and then using the bobbins) a continuous process (without bobbins), because it has been held that continuous operation would have been obvious in light of the batch process of the prior art.  In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963)(MPEP 2144.04 (V) (E).  
Mironov does not disclose at least two crimpers and rod forming stations to crimp and form rods from at least two portioned homogenized tobacco sheets (i.e. slit sheets).  However, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the crimping and rod forming apparatus and methods, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378, 380 (CCPA 1960). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Mironov does not teach that the tank contains a pre-mixes suspension of a binder in an aerosol former.  The steps and parameters for the process for making the 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) …

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	
Regarding claims 2-3, 5 and 7-9, Mironov teaches drying the sheet, a slitter, and a movable support that the slurry is casted on ((page 16 line 14 to page 7 line 10). These components are able to be moved as needed because they are not one unit. Thus, it would have been obvious to have the location of these components as stated in 
Regarding claim 6, Mironov teaches a rod forming unit (page 7 lines 5-10). With respect to two rod forming units being present, this is a mere duplication of parts and it would have been obvious to one skilled in the art at the time of the invention to have more than one rod forming station. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378, 380 (CCPA 1960). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, with respect to the location of the rod forming units, these components are able to be moved as needed because they are not one unit. Thus, it would have been obvious to have the location of these components because this is a mere rearrangement of parts. It has been held that rearranging parts of an .




Claim 10-12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (WO 2015177252 A1) in view of Yang (US 20070084476 A1) as applied to claim 1 above and further in view of Klipfel et al. (US 2017/0258126, priority to 9/30/2014).  
Mironov does not teach the pre-mixing of a binder in an aerosol former to form a suspension.  However, Klipfel et al. disclose pre-mixing the aerosol-former and the binder, “such as for example guar and glycerol, so that the two form a suspension, at least partially.” [0028].  Klipfel et al. also disclose that:
The slurry is formed combining all the above mentioned elements together: the suspension of binder in aerosol-former, the pulp, and the tobacco powder blend. In the slurry formation, the binder enters in contact with water due to the fact that pulp contains water. When in contact with water, an aging process starts, where some gel may form and the viscosity of the slurry changes continuously. However, the binder in the suspension takes more time to form gel than without being pre-mixed in a suspension with the aerosol-former. Therefore, there is more time for mixing and rendering the slurry as uniform and homogeneous as possible before forming a homogenized tobacco web, for example by means of a casting step. [0031]

It would have been obvious to one of ordinary skill in the art at the time of invention to use the method disclosed by Klipfel et al. on the apparatus of Mironov and Yang to allow more time form mixing and rendering the slurry before forming the tobacco web.  Combining the method with the apparatus to form the tobacco web would have been within the level of skill in the art and the results would have been predictable (as indicated by Klipfel et al.).  
Regarding claim 14, Klipfel et al. disclose using pulping and refining cellulose fibers [0023] and combining fibers having a mean length of between 0.2 and 4 millimeters, and with tobacco powder having a mean size between 0.03 and 0.12 millimeters, and 1 to 3 percent binder to form a slurry [0056].   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.